U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 000-51578 CryoPort, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0313393 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20, LAKE FOREST, CA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (949) 470-2300 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of August 17, 2009 the Company had 46,579,884 shares of its $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Balance Sheets at June 30, 2009 (Unaudited) and March 31, 2009 3 Unaudited Consolidated Statements of Operations for the three months ended June 30, 2009 and 2008 4 Unaudited Consolidated Statements of Cash Flows for the three months ended June 30, 2009 and 2008 5 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM 4T: Controls and Procedures 37 PART II OTHER INFORMATION 38 ITEM 1. Legal Proceedings 38 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 3. Defaults Upon Senior Securities 38 ITEM 4. Submission of Matters to a Vote of Security Holders 38 ITEM 5. Other Information 38 ITEM 6. Exhibits 39 SIGNATURES 40 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CRYOPORT, INC.
